DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a preparation method of a water-repellent and lipophilic composite needle-punched nonwoven fabric.
Group II, claim(s) 9, drawn to a water-repellent and lipophilic composite needle-punched nonwoven fabric.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a water-repellent and lipophilic composite needle-punched nonwoven fabric comprising a PET fiber and a polyolefin-based fiber in a mass ratio of 3:1-1:3 with a water-repellent finishing comprising a modified resin-based fluorine-free waterproofing agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kogame (US 4515854) in view of Wang (CN 107227619)1.
Kogame teaches a nonwoven mat obtained by blending a fiber made of an elastic polymer and a nonelastic polymer (hereinafter, “fiber C”) and a fiber made of a nonelastic polymer (hereinafter, “fiber D”), forming a web from the fiber blend and subjecting the web to treatment for entanglement (col. 2, lines 30-35). The fiber C-constituting nonelastic polymer includes polyolefin or olefin copolymers (col. 3, lines 53-60). The fiber D-constituting nonelastic polymer includes polyethylene terephthalate (col. 4, lines 31-44). Typical examples of the polymer combination includes polyethylene terephthalate-polyethylene (col. 4, lines 67-68). The fiber C (polyolefin-based fiber) and D (PET fiber) are blended preferably in an amount such that the fiber C (polyolefin-based fiber) amounts to 15-85% by weight (5.67:1-1:5.67), more preferably 20-90% (4:1-1:9) by weight (col. 5, lines 19-35). The web is then needlepunched (col. 5, lines 45-58).
The mass ratio range of Kogame substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kogame, because overlapping ranges have been held to establish prima facie obviousness.
Kogame is silent as to the nonwoven comprising a water-repellent finishing comprising a modified resin-based fluorine-free waterproofing agent.
Wang teaches an environmentally friendly, safe, and pollution-free fluorine-free water-repellent finishing process for fabric (paragraph [0007]). The finishing agent includes acrylic resin (paragraph [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nonwoven fabric of Kogame to be treated by the fluorine-free finishing agent of Wang in order to provide a nonwoven fabric with a water-repellent finish that is environmentally friendly, safe, and pollution-free.
It is noted that the limitation “prepared by the method according to claim 1” in claim 9 is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. See MPEP 2113. As such, for the technical feature between the method of Group I and the product of Group II, only the structure awarded to the final product from the process in Group I was considered as a technical feature since those method steps are not required in the product of Group II.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference